DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the response filed 04/27/2022.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Potter (2002/0111826) teaches scoring an entity for a plurality of quality measures (page 3 paragraph 0046 to page 5 paragraph 0059); however, Potter does not fairly teach or suggest the claimed ratio for use to determine quality improvements.
Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention. For this reason, claim 1 would be found to be subject matter free of prior art.
As per claim(s) 2-11, this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 1 above, and incorporated herein.
As per claim(s) 12-20, this/these claim(s) would also be found to be subject matter free of prior art for substantially similar rationale as applied to claim(s) 1-11 above, and incorporated herein.
The invention is also integrated into a practical application and provides an improvement to technology (see specification, paragraph [0018] FIG. 13 is an exemplary graphical user interface for presenting current patient utilization by provider type and recommendations for improving current patient utilization by provider type in accordance with an embodiment of the present invention)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442. The examiner can normally be reached on M-F 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686 


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686